DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 11, drawn to a polypeptide and a composition comprising the polypeptide in the reply filed on August 1, 2022 is acknowledged.  Claim 21 has been amended to depend on claim 1 and is now included in this group.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 1, 2022.  
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Claims 1-5, 11, and 21 are currently under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is October 2, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2020 is being considered by the examiner.  The signed IDS form is attached to the instant office action.

Drawings
The drawings were received on September 30, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how claim 2 is properly dependent on claim 1.  Claim 1 is conjugate comprising the amino acid sequence of any one of SEQ ID NOs: 1-3.  Claim 2 appears to be a distinct polypeptide conjugate structure and should be presented as an independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehn et al. (Clinical Et Experimental Allergy 43: 811-822 (2013)), Ruethers et al. (Molecular Immunology 100: 28-57 (Available May 2018)), and GenBank ID A0A162BDB6_CTEID (Submitted July 2016).
Kuehn et al. identify enolases and aldolases as important fish allergens in cod, salmon, and tuna (see entire document, particularly page 811, Summary section).  Commercial antibodies detected parvalbumin, enolase, and aldolase (see Figure 2).  Kuehn et al. disclose the use of ELISA for quantification of specific IgE antibodies to parvalbumin, enolase, and aldolase (see page 813-814).
Ruethers et al. review seafood allergens and identify parvalbumin, Aldolase A, and β-enolase (see entire document, particularly from page 31, section 3.1.1. Parvalbumin to page 32, section 3.1.2. Aldolase A and β-enolase).  Ruethers et al. further states that it is generally accepted that fish allergy sufferers have an approximately 50% change of being cross-reactive to another fish species (see page 35, top right sentence).  Neither Kuehn et al. or Ruethers et al. disclose aldolase from grass carp ctenopharyngodon Idella.
Fan and Bai submitted the sequence of Aldolase that has 100% identity to SEQ ID NO:3 (see alignment below). Furthermore, Kuehn et al. disclose all the assays for using the fusion in detection of allergic responses, such as ELISA for IgE reactivity to an allergic antigen.
Therefore, it would have been obvious to the person having ordinary skill in the art to make a fusion with SEQ ID NO: 3 (aldolase), because Ruethers et al. disclosed that fish allergy suffers have a 50% change of cross-reactivity with other fish species and Kuehn et al. disclose that aldolase was an allergic antigen for fish sufferers. One of ordinary skill in the art would have been motivated to test SEQ ID NO: 3 (aldolase from grass carp ctenopharyngodon Idella) to further identify another fish species for fish allergy sufferers. 


RESULT 1
A0A162BDB6_CTEID
ID   A0A162BDB6_CTEID        Unreviewed;       364 AA.
AC   A0A162BDB6;
DT   06-JUL-2016, integrated into UniProtKB/TrEMBL.
DT   06-JUL-2016, sequence version 1.
DT   19-JAN-2022, entry version 15.
DE   RecName: Full=Fructose-bisphosphate aldolase {ECO:0000256|ARBA:ARBA00013068, ECO:0000256|RuleBase:RU003994};
DE            EC=4.1.2.13 {ECO:0000256|ARBA:ARBA00013068, ECO:0000256|RuleBase:RU003994};
OS   Ctenopharyngodon idella (Grass carp) (Leuciscus idella).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Actinopterygii; Neopterygii; Teleostei; Ostariophysi; Cypriniformes;
OC   Xenocyprididae; Xenocypridinae; Ctenopharyngodon.
OX   NCBI_TaxID=7959 {ECO:0000313|EMBL:AKA64469.1};
RN   [1] {ECO:0000313|EMBL:AKA64469.1}
RP   NUCLEOTIDE SEQUENCE.
RA   Fan J., Bai J.;
RT   "Isolation and characterization of Ctenopharyngodon idella aldolase A, B,
RT   and C.";
RL   Submitted (JUL-2014) to the EMBL/GenBank/DDBJ databases.
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=beta-D-fructose 1,6-bisphosphate = D-glyceraldehyde 3-
CC         phosphate + dihydroxyacetone phosphate; Xref=Rhea:RHEA:14729,
CC         ChEBI:CHEBI:32966, ChEBI:CHEBI:57642, ChEBI:CHEBI:59776; EC=4.1.2.13;
CC         Evidence={ECO:0000256|ARBA:ARBA00000441,
CC         ECO:0000256|RuleBase:RU003994};
CC   -!- PATHWAY: Carbohydrate degradation; glycolysis; D-glyceraldehyde 3-
CC       phosphate and glycerone phosphate from D-glucose: step 4/4.
CC       {ECO:0000256|ARBA:ARBA00004714, ECO:0000256|RuleBase:RU004257}.
CC   -!- SIMILARITY: Belongs to the class I fructose-bisphosphate aldolase
CC       family. {ECO:0000256|ARBA:ARBA00010387, ECO:0000256|RuleBase:RU003994}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; KM192250; AKA64469.1; -; mRNA.
DR   UniPathway; UPA00109; UER00183.
DR   GO; GO:0004332; F:fructose-bisphosphate aldolase activity; IEA:UniProtKB-EC.
DR   GO; GO:0006096; P:glycolytic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 3.20.20.70; -; 1.
DR   InterPro; IPR029768; Aldolase_I_AS.
DR   InterPro; IPR013785; Aldolase_TIM.
DR   InterPro; IPR000741; FBA_I.
DR   PANTHER; PTHR11627; PTHR11627; 1.
DR   Pfam; PF00274; Glycolytic; 1.
DR   PROSITE; PS00158; ALDOLASE_CLASS_I; 1.
PE   2: Evidence at transcript level;
KW   Glycolysis {ECO:0000256|RuleBase:RU003994};
KW   Lyase {ECO:0000256|RuleBase:RU003994, ECO:0000313|EMBL:AKA64469.1};
KW   Schiff base {ECO:0000256|ARBA:ARBA00023270}.
SQ   SEQUENCE   364 AA;  39678 MW;  8BDC7798C436B444 CRC64;

  Query Match             100.0%;  Score 1892;  DB 360;  Length 364;
  Best Local Similarity   100.0%;  
  Matches  364;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;










Qy   
      
 1   
MPHAYPFLTPEQKKELSDIALRIVAPGKGILAADESTGSVAKRFQSINAENTEENRRLYR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||

Db          
1 
MPHAYPFLTPEQKKELSDIALRIVAPGKGILAADESTGSVAKRFQSINAENTEENRRLYR 60

Qy         

61 QLLFTADDRVKPCIGGVILFHETLYQKADDGKLFSQLLKERGMVVGIKVDKGVVPLAGTN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         

61 QLLFTADDRVKPCIGGVILFHETLYQKADDGKLFSQLLKERGMVVGIKVDKGVVPLAGTN 120

Qy        

121 GETTTQGLDGLYERCAQYKKDGADFAKWRCVLKITSTTPSRLAIIENANVLARYASICQM 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        

121 GETTTQGLDGLYERCAQYKKDGADFAKWRCVLKITSTTPSRLAIIENANVLARYASICQM 180

Qy        

181 HGIVPIVEPEILPDGDHDLKRCQYVTEKVLAAVYKALSDHHVYLEGTLLKPNMVTAGHSC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        

181 HGIVPIVEPEILPDGDHDLKRCQYVTEKVLAAVYKALSDHHVYLEGTLLKPNMVTAGHSC 240

Qy        

241 SQKNTPQEIAMATVTALRRTVPPAVPGITFLSGGQSEEEATLNLNAMNKCPLHRPWALTF 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        

241 SQKNTPQEIAMATVTALRRTVPPAVPGITFLSGGQSEEEATLNLNAMNKCPLHRPWALTF 300

Qy        

301 SYGRALQASALKAWGGKKENGKACQEEFIKRALNNSLACVGKYVSSGDKGAAAGESLFVA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        

301 SYGRALQASALKAWGGKKENGKACQEEFIKRALNNSLACVGKYVSSGDKGAAAGESLFVA 360

Qy        361 NHAY 364
              ||||
Db        361 NHAY 364

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        September 10, 2022